UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE14C (RULE14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT SCHEDULE14C INFORMATION Information Statement Pursuant to Section14(c) of the Securities Exchange Act of 1934 Check the appropriate box : x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule14c-5(d)(2)) oDefinitive Information Statement MobileBits Holdings Corporation (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): oNo fee required. xFee computed on table below per Exchange Act Rules14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Common stock, par value $0.001 per share, Aggregate number of securities to which transaction applies: 32,500,000shares of common stock issued and outstanding. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Solely for the purpose of calculating the filing fee, the underlying value of the transaction was calculated as follows: The filing fee was determined based upon the approximatebook value of 32,500,000 shares of Pringo, Inc. equity which is $16,250 as of August 12, 2011.In accordance with Section14(g) of the Securities Exchange Act of 1934, as amended, the filing fee was determined by multiplying 0.0001161 by $16,250,000. Proposed maximum aggregate value of transaction: Total fee paid: oFee paid previously with preliminary materials o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 Table of Contents MobileBits Holdings Corporation 1990 Main Street Suite 750 Sarasota, FL 34236 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY Fellow Stockholders: This Information Statement has been filed with the Securities and Exchange Commission and is being furnished, pursuant to Section 14C of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to the holders (the “Stockholders”) of the common stock, par value $.001 per share (the “Common Stock”), of MobileBits Holdings Corporation, a Nevada Corporation (“Parent”), to notify such Stockholders that on or about June 22, 2011, Parent received written consents in lieu of a meeting of Stockholders from holders of 16,666,684 shares of voting securities representing approximately 63.27% of the 26,625,146 shares of the total issued and outstanding shares of voting stock of Parent (the “Majority Stockholders”) to authorize Parent’s Board of Directors to approve the following: (i) to approve the execution of the Agreement and Plan of Merger dated June 23, 2011 between MB Pringo Merger Sub, Inc., a Delaware corporation, Parent,and Pringo, Inc., a Delaware Corporation (the “Merger”); and (ii) to amend our Articles of Incorporation in the State of Nevada to increase the maximum number of shares of stock that Parent shall be authorized to have outstanding at any time to two hundred fifty million (250,000,000) shares of par value $0.001 common stock (the “Authorized Share Increase”). On June 20, 2011, our Board of Directors approved the Merger subject to the approval of our stockholders. The majority stockholder approved the Actions by written consent in lieu of a special meeting on June 22, 2011. Pursuant to Chapter 78.315 of the Nevada Revised Statute (the “NRS”), and our Certificate of Incorporation and By-Laws, together with all amendments thereto, the Actions may be taken by the written consent of the majority stockholder in lieu of a special meeting. Accordingly, your consent is not required, and is not being solicited in connection with the approval of the Action. On June 22, 2011, Parent received written consents in lieu of a meeting of Stockholders from Shareholders owning a majority of the issued and outstanding shares of Parent authorizing the Board to amend our Articles of Incorporation in the State of Nevada to increase the maximum number of shares of stock that Parent shall be authorized to have outstanding at any time to two hundred fifty million (250,000,000) shares of par value $0.001 common stock. Pursuant to Rule14c-2 under the Exchange Act, the Action will not be implemented until at least twenty (20) calendar days after the mailing of the Definitive Information Statement to our stockholders. We urge you to read the entire Information Statement carefully. Please do not send in your stock certificates at this time. If the Merger is completed, you will receive instructions regarding the surrender of your stock certificates or the transfer of your book-entry shares, as the case may be, and payment for your shares of Common Stock. 2 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. August [], 2011 By Order of the Board of Directors of MOBILEBITS HOLDINGS CORPORATION By: /s/ Walter Kostiuk Walter Kostiuk Chief Executive Officer, Chief Financial Officer NEITHER THE U.S.SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES REGULATORY AGENCY HAS APPROVED OR DISAPPROVED THE MERGER, PASSED UPON THE MERITS OR FAIRNESS OF THE MERGER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY, INCLUDING THE PROPOSED MERGER, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE INFORMATION CONTAINED IN THIS DOCUMENT OR THE ACCOMPANYING INFORMATION STATEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This Information Statement is dated August [], 2011 and is first being mailed to Parent’s common stockholders on or about August [], 2011. 3 Table of Contents TABLE OF CONTENTS SUMMARY 6 Parties to the Merger 6 The Merger 7 Reasons for the Merger 7 Stockholder Action by Written Consent 7 Financing of the Merger 7 The Merger Agreement 7 Material U.S. Federal Income Tax Consequences of the Merger 10 Appraisal Rights 11 Market Price of Our Common Stock 11 QUESTIONS AND ANSWERS ABOUT THE MERGER 11 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION 13 THE MERGER 14 Parties to the Merger 14 The Merger 15 The Merger Consideration 15 Background of the Merger 15 Reasons for the Merger 16 Stockholder Action by Written Consent 17 Financing of the Merger 17 Treatment of Certain Outstanding Equity Securities 18 Regulatory Approvals to Be Obtained in Connection with the Merger 18 Material U.S. Federal Income Tax Consequences of the Merger 18 Conduct of Our Business if the Merger is Not Completed 19 Appraisal Rights 19 THE MERGER AGREEMENT 20 Explanatory Note Regarding the Merger Agreement 20 Effects of the Merger; Directors and Executive Officers; Certificate of Incorporation; Bylaws 20 Closing and Effective Time 21 Treatment of Certain Indebtedness 21 Treatment of Common Stock, Warrants, and Stock Options 21 Representations and Warranties 21 4 Table of Contents Conduct of Our Business Pending the Merger 24 Solicitation of Acquisition Proposals 26 Stockholder Action by Written Consent 27 Further Action; Efforts 27 Employee Benefit Matters 27 Indemnification; Directors’ and Officers’ Insurance 27 Conditions to the Merger 29 Termination 30 Termination Fees 30 Effect of Termination 31 Expenses 31 Modification or Amendment 31 Remedies 31 AMENDMENT TO PARENT’S ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK 32 AMENDMENT TO PARENT’S ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK 32 MARKET PRICE OF OUR COMMON STOCK 33 General 33 Principal Trading Market; High and Low Sales Prices 33 Dividends 34 Transfer Agent and Registrar 34 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 34 HOUSEHOLDING OF MATERIALS 35 WHERE YOU CAN FIND MORE INFORMATION 36 AnnexA Agreement and Plan of Merger 5 SUMMARY This summary highlights selected information from this information statement (this “Information Statement”) and may not contain all of the information that is important to you. Accordingly, we encourage you to read this entire Information Statement and its annexes carefully, as well as those additional documents to which we refer you. Items in this summary include a page reference directing you to a more complete description of that topic. You may obtain certain information referenced in this Information Statement without charge by following the instructions set forth in the section entitled “Where You Can Find More Information” beginning on page 36 Parties to the Merger (Page 14) MobileBits Holdings Corporation MobileBits Holdings Corporation (the “Parent,” “MBHC,” or “we”) is a Nevada corporation formerly “Bellmore Corporation" which previously had the intention to supply non prescription nutritional products. We merged with MobileBits Corporation, a private company formed in March 2009,which focuses on providing answers and highly targeted advertising through an automated answer engine accessed via web and mobile smartphone applications.Subsequently, we now focus on mobile products that deliver answers and targeted advertisements on smartphone's and tablet computers. Our Mobile Answer Engine Application iscomprised of two components: (i) Answer engine server based system delivering relevant answers to questions input through a Natural Language Interface (NLI), the mobile applications, and (ii) Advertising platform that combines answers with targeted retail advertising. MBHC provides an intuitive way to search and access certain content on the Internet through a mobile phone application using ournatural language interface (NLI). NLI is a method that allows end users to ask questions rather than to input singular words. MobileBits’ Answer Engine product utilizes this method to simplify access to the broad array of popular consumer information on the web through its proprietary mobile application user interface. In addition, our product automatically categorizes and connects the appropriate, relevant advertisement to the specific content being viewed. Pringo, Inc. Pringo, Inc. (“Pringo”) is a Delaware “C” Corporation headquartered in Los Angeles, California. Established in late 2006, Pringo offers software products that combine multi-lingual enterprise-class portals, content management systems, social collaboration features, and user management tools in various open-source packages. Pringo’s clients include Comcast, eHarmony, Scripps, and Square Enix. Pringo distinguishes itself from other products of the same class in the market in four distinct areas: Pringo products are offered in an open-source format; available in 23 languages; Pringo products are easily integrated and easily deployed by enterprises; and Pringo offers over 400 customizable features. MB Pringo Merger Sub, Inc. MB Pringo Merger Sub, Inc. (“Merger Sub”) was formed by MBHC solely for the purpose of completing the Merger (as defined below). Merger Sub is a wholly-owned subsidiary of MBHC and has not carried on any activities to date, except for activities incidental to its incorporation and activities undertaken in connection with the transactions contemplated by the Merger Agreement (as defined below). 6 The Merger (Page15) On June23, 2011, Parent entered into an agreement and plan of merger with Pringo and Merger Sub (the “Merger Agreement”). The Merger Agreement provides that at the Effective Time (as defined in the Merger Agreement), Merger Sub will merge with and into Pringo, and Pringo will cease to be an independent company and will instead be a wholly-owned subsidiary of Parent (the “Merger”). We expect to complete the Merger in the fourth quarter of the 2011 fiscal year, assuming that all of the conditions set forth in the Merger Agreement have been satisfied or waived. However, because the Merger is subject to a number of conditions, some of which are beyond our control, the precise timing for completion of the Merger cannot be predicted with certainty. If the Merger is completed, you will not own any shares of the capital stock of the surviving corporation. The Merger Agreement is attached as AnnexA to this Information Statement, and we encourage you to review it carefully in its entirety because it is the legal document that governs the Merger. The Merger Consideration (Page 15) In the Merger, (i)each share of Common Stock outstanding immediately prior to the Effective Time (other than shares of Common Stock held by stockholders who have properly demanded appraisal rights under Section 2.3 of the Merger Agreement, with respect to such shares, if any) will be converted into the right to receive shares of Parent Common Stock (as defined in the Merger Agreement) such that at the Effective Time, Pringo’s stockholders, and the holders of Pringo’s outstanding options and warrants, shall own fifty percent (50%) of the Parent’s then outstanding shares of Common Stock on a fully diluted basis (as if such options and warrants were exercised), and the Parent’s stockholders, and holders of Parent’s outstanding options and warrants,shall own fifty percent (50%) of its then outstanding shares of Common Stock on a fully diluted basis (as if such options and warrants were exercised). Reasons for the Merger (Page 16) The sole Board of Director determined that the Merger and the Merger Agreement are fair to, and in the best interests of, the holders of the Common Stock adopted a resolution approving the Merger Agreement. The sole director considered and reviewed and evaluated the merits of the Merger, (i)approved the Merger Agreement, the Merger and the other transactions contemplated by the Merger Agreement, (ii)determined that the terms of the Merger and the other transactions contemplated by the Merger Agreement are advisable and fair to the Parent and its stockholders, and (iii)recommended that the Parent’s stockholders adopt the Merger Agreement and the Merger. Stockholder Action by Written Consent (Page 17) Following the execution of the Merger Agreement, Walter Kostiuk, our sole director and Chief Executive Officer, the beneficial owner of approximately 63.27% of the outstanding shares of Common Stock, executed a written consent in lieu of a meeting and delivered such written consent to Parent adopting the Merger Agreement and approving the transactions contemplated thereby on June22, 2011 (the “Written Consent”). As a result, no further approval of our stockholders is required to approve and adopt the Merger Agreement and the transactions contemplated thereby. Financing of the Merger (Page 17) Consummation of the Merger and the other transactions contemplated by the Merger Agreement are not conditioned upon Parent or Merger Sub obtaining any financing.See “The Merger—Financing of the Merger” beginning on page17. 7 Treatment of Common Stock, Warrants, and Stock Options (Page 21) The Merger Agreement includes terms regarding the treatment of our outstanding Common Stock at the Effective Time, as well as warrants, and stock options exercisable for Common Stock. •
